EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Janniello (Reg #54197) on 8 August 2021.

The application has been amended as follows: 
1. (Currently Amended) A computer-implemented method of authenticating a product, the method comprising: designing, by a signature generation module of the computer system, an optimal resistance for the product to have a unique hapto-signature based on one or more machine learning models trained on a range of training reference hapto-signatures for associated products of known shape, size, and resistance; receiving, from a scanner terminal, via a communication interface of a computer system, a query message including a hapto-signature of the product to be authenticated, the hapto-signature including at least one haptic characteristic of the product as scanned by a touch-sensitive surface of the scanner terminal, wherein the at least one haptic characteristic comprises a signal intensity along a perimeter of the product relative to the touch-sensitive surface; comparing, by a comparison module of the computer system, the received signal intensity along the perimeter of the product against a hapto-signature database comprising a plurality of reference hapto-signatures, each reference 
2. (Previously Presented) The method of claim 1, wherein determining whether or not the received signal intensity matches at least one of the reference hapto-signatures includes at least one of: determining that the scanned hapto-signature matches at least one of the reference hapto-signatures if the received signal intensity is identical to at least one of the reference hapto-signatures; determining that the scanned hapto-signature matches at least one of the reference hapto-signatures if the received signal intensity is within a pre-defined tolerance of at least one of the reference hapto-signatures; or determining that the scanned hapto-signature matches at least one of the reference hapto-signatures if the received signal intensity is within a pre-defined statistical similarity of at least one of the reference hapto-signatures.  
3. (Currently Amended) The method of claim 1, wherein: the query message includes an identifier of the product other than the in the received query message, and the in the received query message is compared against only the reference hapto-signature of the identified product; or the query message does not include an identifier of the product other than the received hapto-in the received query message is compared against all of the reference hapto-signatures of the hapto-signature database.  
4. (Previously Presented) The method of claim 1, wherein, in response to a determination that the received signal intensity matches at least one of the reference hapto- signatures, generating the response message comprises including in the response message an indication of the associated product of the matching reference hapto-signature.  
5. (Previously Presented) The method of claim 1, further comprising: scanning, by the touch-sensitive surface of the scanner terminal, the product to be authenticated; generating, by the scanner terminal, the hapto-signature of the scanned product; and generating and sending, by the scanner terminal to the computer system, the query message including the generated hapto-signature of the product to be authenticated.  
6. (Previously Presented) The method of claim 1, wherein the designated recipient is the scanner terminal and wherein the method further comprises: receiving, by the scanner terminal, the response message; and displaying, by the scanner terminal, the determination of whether or not the product is authentic.  
7. (Previously Presented) The method of claim 6, further comprising displaying, in response to a determination that the received signal intensity matches at least one of the reference hapto-signatures, an indication of the associated product of the matching reference hapto-signature.  
8. (Currently Amended) The method of claim 1, wherein the hapto-signature of the product to be authenticated comprises at least one of the following characteristics or a change or shift in at least one of the following characteristics of the product: capacitance; conductance; resistance; opacity; light absorbance; and/or reflectance.  
9. (Cancelled)  
10. (Original) The method of claim 1, wherein the hapto-signature includes data related to the product encoded therein.  
11. (Previously Presented) The method of claim 1, further comprising predicting, by a signature generation module of the computer system, a reference hapto-signature for an associated product of known shape, size, conductance, resistance, porosity, absorbance, and/or reflectance based on statistical or machine learning models trained on a range of reference hapto-signatures for products of known shape, size, conductance, resistance, porosity, absorbance, and/or reflectance.  
12. (Currently Amended) The method of claim 1, further comprising designing, by [[a]] the signature generation module of the computer system, an optimal shape, size, weight, conductance second unique hapto-signature based on statistical or machine learning models trained on a second range of reference hapto-signatures for associated products of known shape, size, conductance, 
13. (Currently Amended) A computer system for authenticating a product, the system comprising: a computer processor; a hapto-signature database comprising a plurality of reference hapto-signatures, each reference hapto-signature associated with a product; a communication interface operable to send and receive messages; and a computer readable storage medium having stored thereon program instructions executable by the computer processor to direct the operation of the processor, wherein the computer processor, when executing the program instructions, comprises: a signature generation module configured to design an optimal resistance for the product to have a unique hapto-signature based on one or more machine learning models trained on a range of training reference hapto-signatures for associated products of known shape, size, and resistance; and a comparison module configured to compare a hapto-signature included in a query message received from a scanner terminal via the communication arrangement, wherein the scanner terminal comprises a touch-sensitive surface, wherein the hapto-signature comprises at least one haptic characteristic, wherein the at least one haptic characteristic comprises a signal intensity along a perimeter of the product relative to the touch-sensitive surface, wherein the received signal intensity is compared to the plurality of reference hapto-signatures, to determine whether or not the received signal intensity matches at least one of the reference hapto-signatures, wherein a determination that the received signal intensity matches at least one of the reference hapto-signatures indicates that the product is authentic, wherein the comparison module is further configured to generate a response message indicative of whether or not the received signal intensity matches at least one of the reference hapto-signatures, and wherein the comparison module is further configured to send, via the communication interface, the response message to a designated recipient.  
14. (Previously Presented) The system of claim 13, wherein the comparison module is configured to determine whether or not the received signal intensity matches at least one of the reference hapto-signatures based on at least one of: determining that the scanned hapto-signature matches at least one of the reference hapto-signatures if the received signal intensity is identical to at least one of the reference hapto-signatures; determining that the scanned hapto-signature matches at least one of the reference hapto-signatures if the received signal intensity is within a pre-defined tolerance of at least one of the reference hapto-signatures; or determining that the scanned hapto-signature matches at least one of the reference hapto-signatures if the received signal intensity is within a pre-defined statistical similarity of at least one of the reference hapto-signatures.  
15. (Previously Presented) The system of claim 13, wherein the comparison module is further configured, in response to a determination that the received signal intensity matches at least one of the reference hapto-signatures, to generate the response message by including in the response message an indication of the associated product of the matching reference hapto-signature.  
16. (Previously Presented) The system of claim 13, wherein the touch-sensitive surface is operable to scan the product to be authenticated.  
17. (Original) The system of claim 16, wherein: the scanner terminal is the designated recipient; and the scanner terminal comprises a display unit configured to display the determination of whether or not the product is authentic.  
18. (Cancelled)  
19. (Currently Amended) The system of claim [[18]]13, wherein the signature generation module is configured to: generate at least one of the reference hapto-signatures by predicting reference hapto-signatures for products of known shape, size, conductance, second range of reference hapto-signatures for associated products of known shape, size, conductance, resistance, porosity, absorbance, and/or reflectance; or design an optimal shape, size, weight, conductance second unique hapto-signature based on statistical or machine learning models trained on [[a]] the second range of reference hapto-signatures for associated products of known shape, size, conductance, resistance, porosity, absorbance, and/or reflectance.  
20. (Previously Presented) A computer program product for authenticating a product, the computer program product comprising: a computer-readable medium having stored thereon: first program instructions executable by a computer processor to cause the computer processor to receive, from a scanner terminal, a query message including a hapto- signature of the product to be authenticated, the hapto-signature including at least one haptic characteristic of the product as scanned by a touch-sensitive surface of the scanner terminal, wherein the at least one haptic characteristic comprises a change or shift in at least one of the following characteristics of the product: capacitance, conductance, and resistance; second program instructions executable by the computer processor to cause the computer processor to compare the received hapto-signature against a hapto-signature database comprising a plurality of reference hapto-signatures, each reference hapto- signature having an associated product, to determine whether or not the received hapto- signature matches at least one of the reference hapto-signatures, wherein a determination that the received hapto-signature matches at least one of the reference hapto-signatures indicates that the product is authentic; third program instructions executable by the computer processor to cause the computer processor to generate a response message indicative of whether or not the received hapto-signature matches at least one of the reference hapto-signature; fourth program instructions executable by the computer processor to cause the computer processor to send the response message to a designated recipient; and fifth program instructions executable by the computer processor to cause the computer processor to design, by a signature generation module of the computer system, an optimal resistance for the product to have a unique hapto-signature based on machine learning models trained on a range of reference hapto-signatures for associated products of known shape, size, and resistance.  
21. (Previously Presented) The method of claim 1, wherein the product is a medication, further comprising administering the medication to a patient in response to the received signal intensity matching at least one of the reference hapto-signatures.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629  

/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629